UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7216


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK VINCENT REDD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:97-cr-00006-JCC-1)


Submitted:   September 11, 2012          Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Vincent Redd, Appellant Pro Se. Robert Andrew Spencer,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick    Vincent      Redd       seeks    to    appeal        the   district

court’s order treating his common law writ of habeas corpus as a

successive    28    U.S.C.A.    § 2255      (West       Supp.       2012)    motion,     and

dismissing it on that basis.            The order is not appealable unless

a   circuit     justice        or     judge      issues         a     certificate        of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies     this        standard         by      demonstrating           that

reasonable     jurists     would      find       that     the        district      court’s

assessment     of    the   constitutional              claims       is      debatable    or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district

court denies relief on procedural grounds, the prisoner must

demonstrate    both    that     the    dispositive           procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Redd has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Redd’s notice of appeal and

informal brief as an application to file a second or successive

                                           2
§ 2255 motion.            United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).            In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:          (1)      newly       discovered     evidence,              not        previously

discoverable         by   due     diligence,      that     would       be    sufficient          to

establish       by     clear      and   convincing        evidence          that,        but    for

constitutional error, no reasonable factfinder would have found

the   movant      guilty        of   the    offense;       or    (2)     a       new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                   28 U.S.C.A.

§ 2255(h)       (West     Supp.      2012).       Redd’s    claims          do     not    satisfy

either of these criteria.                  Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are      adequately     presented          in    the       materials

before    the    court      and      argument     would    not     aid       the    decisional

process.



                                                                                       DISMISSED




                                              3